DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ofir (WO 2017199232).

With regard to claim 1, D1 teaches an optical device, in at least figures 5 and 17; combining a spectacle function (82) with an augmented reality function (Pg. 1, Ln. 1-11), adapted to let an ambient light beam enter an eye (24) of a user, the optical device comprising: a spectacle lens (82) having a first surface facing the eye (24) and a second surface facing away from the eye; and a diffractive optical element (Fig. 17, element 172) disposed on the first surface of the spectacle lens (82) or between the first surface and the second surface of the spectacle lens (see fig. 5, wave guide including DOE of fig 17 between spectacle lens sub units 82), wherein the diffractive optical element has a third surface facing the eye and a fourth surface facing away from the eye (see fig.), and the diffractive optical element is a diffractive optical film or a diffractive optical plate (172).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the spectacle lens comprises a first sub-lens (104) and a second sub-lens (122), the diffractive optical element (172) is disposed between the first sub-lens (82A) and the second sub-lens (82B).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the diffractive optical element (172) is configured to cause at least a portion of a light beam entering via the third surface of the diffractive optical element to undergo total reflection between the third surface and the fourth surface of the diffractive optical element.


With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the diffractive optical element (172) is a holographic optical element.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); further comprising a light-shielding element (22) disposed on the second surface of the spectacle lens, wherein the light-shielding element comprises a plurality of strip-shaped light-shielding structures.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an optical device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein each of the plurality of strip-shaped light-shielding structure is arranged along a substantially horizontal direction.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an optical device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the light-shielding element further comprises a substrate film (20), the substrate film is disposed between the strip-shaped light-shielding structures and the second surface of the spectacle lens (82), the substrate film comprises a plurality of strip-shaped transparent structures, the strip-shaped transparent structures fit with the strip-shaped light-shielding structures, and the strip-shaped transparent structures have a trapezoidal cross section (see fig. 5).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches an optical device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the strip-shaped transparent structures satisfy: H/W≥1, where H is a depth of the strip-shaped transparent structures, and W is an interval at a bottom of the strip-shaped transparent structures (Pg. 4, Ln. 19-23).

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an optical device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the plurality of strip-shaped light-shielding structures (22) comprise black light-shielding material or photochromic material (Pg. 23, Ln. 24 - Pg. 24, Ln. 1-7).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical device, in at least figures 5 & 17, (Pg. 1, Ln. 1-11) and (Pg. 23, Ln. 24 - Pg. 24, Ln. 1-7); wherein the spectacle lens is a lens for correcting myopia, hyperopia, or presbyopia (Pg. 14, Ln. 7-24).

With regard to claim 11, D1 teaches an augmented reality device, in at least figures 5 & 17, (Pg. 1, Ln. 1-11), (Pg. 23, Ln. 24 - Pg. 24, Ln. 1-7) and (Pg. 14, Ln. 7-24); comprising: a spectacle lens (82) having a first surface (82A) facing an eye (24) of a user of the augmented reality device and a second surface (82B) facing away from the eye (24); a diffractive optical element (Fig. 17, element 172) disposed on the first surface (82A) of the spectacle lens (82) or between the first surface (82A) and the second surface (82B) of the spectacle lens (82), wherein the diffractive optical element (172) has a third surface (see fig. 17) facing the eye (24) and a fourth surface (see fig. 17) facing away from the eye (24), and the diffractive optical element (172) is a diffractive optical film or a diffractive optical plate; and a projector (4) outputting an image light beam, wherein the diffractive optical element (172) is disposed on a transmission path of the image light beam, and the diffractive optical element (172) projects the image light beam to the eye (24), wherein an ambient light beam (86) from an external environment is transmitted to the eye after passing through the spectacle lens (82) and the diffractive optical element (172).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches an optical device, in at least figures 5 & 17, (Pg. 1, Ln. 1-11), (Pg. 23, Ln. 24 - Pg. 24, Ln. 1-7) and (Pg. 14, Ln. 7-24); wherein the image light beam is projected to the third surface of the diffractive optical element (172), wherein after passing through the third surface, at least a portion of the image light beam undergoes total reflection between the third surface and the fourth surface of the diffractive optical element (172), wherein after undergoing total reflection between the third surface and the fourth surface of the diffractive optical element (172), the at least a portion of the image light beam undergoes diffraction at least one of the third surface and the fourth surface and passes through the third surface to project to the eye (24).

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches an optical device, in at least figures 5 & 17, (Pg. 1, Ln. 1-11), (Pg. 23, Ln. 24 - Pg. 24, Ln. 1-7) and (Pg. 14, Ln. 7-24); wherein the image light beam is projected to the third surface of the diffractive optical element, and the image light beam undergoes reflective diffraction on the third surface of the diffractive optical element to project at least a portion of the image light beam to the eye.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches an optical device, in at least figures 5 & 17, (Pg. 1, Ln. 1-11), (Pg. 23, Ln. 24 - Pg. 24, Ln. 1-7) and (Pg. 14, Ln. 7-24); wherein the spectacle lens comprises a first sub-lens and a second sub-lens, and the diffractive optical element is disposed between the first sub-lens and the second sub-lens.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches an augmented reality device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); further comprising a light-shielding element (22) disposed on the second surface of the spectacle lens, wherein the light-shielding element comprises a plurality of strip-shaped light-shielding structures.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches an augmented reality device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein each of the plurality of strip-shaped light-shielding structure is arranged along a substantially horizontal direction.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches an augmented reality device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the light-shielding element further comprises a substrate film (20), the substrate film is disposed between the strip-shaped light-shielding structures and the second surface of the spectacle lens (82), the substrate film comprises a plurality of strip-shaped transparent structures, the strip-shaped transparent structures fit with the strip-shaped light-shielding structures, and the strip-shaped transparent structures have a trapezoidal cross section (see fig. 5).

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an augmented reality device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the strip-shaped transparent structures satisfy: H/W≥1, where H is a depth of the strip-shaped transparent structures, and W is an interval at a bottom of the strip-shaped transparent structures (Pg. 4, Ln. 19-23).

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches an augmented reality device, in at least figures 5, 17 and (Pg. 1, Ln. 1-11); wherein the plurality of strip-shaped light-shielding structures (22) comprise black light-shielding material or photochromic material (Pg. 23, Ln. 24 - Pg. 24, Ln. 1-7).

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches an augmented reality device, in at least figures 5 & 17, (Pg. 1, Ln. 1-11) and (Pg. 23, Ln. 24 - Pg. 24, Ln. 1-7); wherein the spectacle lens is a lens for correcting myopia, hyperopia, or presbyopia (Pg. 14, Ln. 7-24).





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872